Adams, J.
The petitioner, in this case, was committed to the Vermont State Hospital by the Chittenden County Court at its March Term, 1943, after a grand jury certified to that court that the petitioner was not guilty of murder by reason of insanity. He was committed under procedure set forth in what is now V. S. 47, § 2461. He brought the present petition to the Chittenden County Court under V. S. 47, §§ 2464-2469 inclusive seeking release from such commitment.
A hearing was had by the court. At the close of the hearing, the court indicated orally how it viewed the evidence and that it dismissed the petition without prejudice. The attorney for the petitioner in the trial court then requested that the court make written findings of fact. The court granted the request. The attorney then said, “We take exceptions to the findings and will give notice of an appeal at the proper time.” Written findings of fact were subsequently filed. The case is here on the petitioner’s bill of exceptions.
The record shows nothing except what has already been stated in regard to exceptions of the petitioner to the findings of fact. County Court rule 31, § 6 provides that, “When a cause is heard by court or a presiding judge, exceptions to the findings of fact shall be filed with the clerk within fifteen days from the time findings of fact are filed with the clerk, or exceptions shall be treated as waived.” Assuming, without in any way deciding, that the petitioner, by what appears as heretofore stated, saved an exception to the findings of fact, it is too general to avail him here. Where no particular finding is pointed out, and no particular fault is indicated the exception is too general to be available. Little v. Loud, *170112 Vt 299, 302, 23 A2d 628, and cases cited; Barre City Hospital v. Town of St. Johnsbury, 117 Vt 5, 83 A2d 600, 601, 602, and cases cited.
The petitioner has briefed several exceptions to the admission of evidence. All the evidence admitted, whether properly or improperly, was merged in the findings of fact. As we have seen, there is no valid exception to the findings so the exceptions to the admission of evidence are not available to the petitioner. Bethel Mills, Inc. v. Whitcomb, 116 Vt 357, 363, 76 A2d 548; Town of Randolph v. City of Barre, 116 Vt 557, 559, 80 A2d 537; Barre City Hospital v. Town of St. Johnsbury, supra.

Judgment dismissing the petition without prejudice affirmed.